 



EXHIBIT 10.2



 



ASSET MANAGEMENT AGREEMENT

 

This Asset Management Agreement ("Agreement") is made and entered into effective
as of July 1, 2013 ("Effective Date") between The InterGroup Corporation
(“OWNER”), and Delta Alliance Capital Management, LLC, a California limited
liability company ("MANAGER").

 

RECITALS

 

A. OWNER owns certain real properties and buildings, improvements and assets
associated therewith more particularly described on Exhibit A hereto (each a
"Property" and if applicable collectively, the "Properties").

 

B. MANAGER and its staff or assignee are experienced and capable in the asset
management of apartments that are similar in size and scope to the Properties.

 

C. OWNER desires to engage MANAGER to furnish to OWNER, and MANAGER agrees to
furnish to OWNER, in accordance with the terms herein, the necessary technical,
management and operating services described herein in order that the Properties
will obtain the benefits deriving from the experience and capabilities of
MANAGER in said activities.

 

AGREEMENT

 

1. Appointment and Acceptance. To the extent herein provided and subject to the
terms and conditions set forth herein, OWNER appoints MANAGER to asset manage
the Properties, and MANAGER accepts the appointment, subject to the terms and
conditions set forth in this Agreement. In the absence of an agreement in
writing between OWNER and MANAGER, no other tract or parcel of real property or
the improvements thereon shall be subject to this Agreement.

 

2. Term. The term of this Agreement ("Term") shall commence on the Effective
Date and shall terminate on the earlier to occur of: (i) the sale of the
Properties or any portion thereof (in which event only as to such portion of the
Properties sold); (ii) the termination of this Agreement pursuant to the terms
hereof; or (iii) one (1) year from the Effective Date, provided that the Term be
shall automatically renewed for successive one (1) year terms unless either
party, upon delivery of written notice to the other party at least ninety (90)
days prior to the expiration of the Term of its intention not to renew the Term.

 

3. Responsibilities of MANAGER.. MANAGER agrees to provide to OWNER the
following services:

 

a)Every year, on or prior to May 1st, MANAGER shall review the proposed budget
prepared by the property management company managing the Properties and give
advice and counsel as to the assumptions behind the proposed revenues and costs
in the annual operating budget. For the first year of this agreement for fiscal
year ending June 30, 2014, the review will be conducted on or prior to October
15, 2013.

b)Every year, on or prior to May 1st, MANAGER shall review the capital costs
proposed for the operating budget and make recommendations concerning the
establishment of any additional reserves.

c)MANAGER shall engage in discussions with OWNER any time so requested by OWNER
concerning long term capital projects and needs and, if so requested by Owner,
MANAGER shall prepare in conjunction with the annual property operating budget,
a rolling three year capital budget for the Properties.

d)MANAGER shall assist OWNER in evaluating any refinancing of the property
including identifying potential replacement financing, appropriate terms,
amortization period, principal balance, interest rates and type of lender;
However, the final selection of any lender and loan shall in all events be the
sole responsibility and at the sole discretion of OWNER.

e)MANAGER shall provide investor relations services to OWENR including but not
limited to, handling inquiries from investors and delivering information as
requested.

f)MANAGER shall work with the property management firm to evaluate annual real
estate taxes and any appeals that may be warranted.

g)MANAGER shall assist OWNER in preparation of annual tax returns and shall
coordinate any annual audits required by any lender, investor or OWNER.

h)MANAGER shall assist OWNER and the property management company in the
application and processing of any required licenses and permits.

i)MANAGER shall assist Owner in periodic valuations of the Properties.

 



 

 

  

4. Service of Process. MANAGER is not authorized and shall not accept service of
process or citation for violation of any code, ordinance, regulation or law for
OWNER.

 

5. Disclosure. MANAGER shall disclose to OWNER in advance in writing any and all
relationships, and the nature and extent thereof, of MANAGER to any other party
with whom MANAGER contracts, for itself or on behalf of OWNER or Owners, in
connection with the operation, maintenance and repair of the Properties.
Further, MANAGER may not contract for any services or supplies in connection
with the operation, maintenance and repair of the Properties with any affiliated
agencies unless MANAGER demonstrates that the prices and terms (including
continuity, punctuality and reliability of contract performance) of such goods
and services in connection with the operation, maintenance and repair of the
Properties are at least as favorable with the prices and terms of goods and
services of equal quality available from other reputable suppliers and
contractors.

 

6. Asset Management Fee. For the complete performance of the services described
herein, MANAGER's compensation shall be the payment by OWNER to MANAGER of one
half percent (0.5%) of the Gross Income From Operations ("Asset Management
Fee").

 

7. Termination. Notwithstanding anything to the contrary contained herein, (i)
at any time during the Term, OWNER and MANAGER may terminate this Agreement by
giving thirty (30) days advance written notice to the other party; (ii) this
Agreement shall automatically terminate upon the sale of the Properties or any
portion thereof (in which event only as to such portion of the Properties sold);
(iii) OWNER may terminate this Agreement immediately in the event of a breach of
this Agreement by MANAGER or in the event of MANAGER's misconduct by giving
written notice of such termination to MANAGER, and upon such termination, in
addition to all other rights and remedies OWNER may have, MANAGER shall not be
entitled to receive any further compensation as of the date of MANAGER's receipt
of such written notice of termination; and (iv) in the event OWNER is in default
in the performance of any of its obligations hereunder, and such default remains
uncured for thirty (30) days following MANAGER's giving of written notice of
such default to OWNER, MANAGER shall have the right to terminate this Agreement
upon thirty (30) days written notice to OWNER. Upon OWNER terminating this
Agreement pursuant to subsections (i), (ii) and (iv) of this Section 32, OWNER
shall pay to MANAGER as its sole and exclusive compensation, that portion of the
Asset Management Fee earned to the date of termination, less any amounts
previously received by MANAGER.

 

8. Assignment. OWNER or Owners may assign its rights and obligations hereunder
to any assignee of the Master Agreement. MANAGER may not assign its rights and
obligations hereunder without the advance written consent of Owner which consent
may be withheld or granted by Owners and Lender in their sole and absolute
discretion.

 

9. Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing. Notice shall be sufficiently given for all
purposes as follows: (a) when personally delivered to the recipient; notice is
effective upon delivery; (b) when mailed first class to the last address of the
recipient known to the party giving notice; notice is effective three (3) mail
delivery days after deposit in a United States Postal Service office or mailbox;
(c) when mailed certified mail, return receipt requested; notice is effective
upon receipt, if delivery is confirmed by a return receipt; (d) by overnight
delivery using a nationally recognized overnight courier, charges prepaid or
charged to the sender’s account; notice is effective upon delivery, if delivery
is confirmed by the delivery service; or (e) when sent by telex or facsimile to
the last telex or fax number of the recipient known to the party giving notice;
notice is effective upon receipt, provided that (i) a duplicate copy of the
notice is promptly given by first-class or certified mail or by overnight
delivery, or (ii) the receiving party delivers a written confirmation of
receipt; any notice given by telex or facsimile shall be deemed received on the
next business day if it is received after 5:00 PM (recipient’s time) or on a
nonbusiness day. Any correctly addressed notice that is refused, unclaimed, or
undeliverable because of an act or omission of the party to be notified shall be
deemed effective as of the first date that said notice was refused, unclaimed,
or deemed undeliverable by the postal authorities, messenger or overnight
delivery service. Any party may change its address, telex or fax number by
giving the other party notice of the change in any manner permitted by this
Agreement.

 



2

 

  

Addresses for purposes of giving notice are as follows:

 

If to OWNER,

addressed to:

 



With a copy to:John Winfield

President and Chairman

The InterGroup Corporation

10940 Wilshire Blvd., Suite 2150

Los Angeles, CA 90024

Phone: 310/889/2555

FAX: 310/440/0081

 

With Copy to:Michael G. Zybala

Asst. Secretary & General Counsel

The InterGroup Corporation

Phone: 310/466/7961

Email: mzybala@intgla.com

FAX: 858/673/5406



If to MANAGER

Addressed to:Delta Alliance Capital Management, LLC 15707 Rockfield, Suite 225

Irvine, CA 92618

Attention: Paul Perkins Phone: 949/900-6160

FAX: 949/900-6601



10. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto, and supersedes any prior written or oral agreement between said
parties concerning the subject matter contained herein. There are no
representations, agreements, arrangements or understandings, oral or written
between and among the parties hereto, relating to the subject matter contained
in this Agreement, which are not fully expressed herein.

 

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be controlled by and construed under the laws of the State
of California, without giving effect to principles of conflict of law thereof.
In the event of any litigation arising out of any dispute in connection with
this Agreement, the parties hereby consent to the jurisdiction of the California
courts.

  

12. Mediation. If a dispute, controversy or claim: (i) occurs, in law or in
equity; (ii) involves any of the Parties; and (iii) arises under, out of, in
connection with, or in relation to this Agreement, any amendments to this
Agreement or a breach of this Agreement, the disputing Parties agree first to
try in good faith to settle the dispute by mediation under the mediation rules
of JAMS or its successor organization before resorting to litigation. The
disputing Parties agree that mediation shall be completed within thirty (30)
days of a notification of a dispute, unless otherwise agreed by such Parties in
writing.

  

13. No Recording. Unless required by Lender, this Agreement shall not be filed
of record in the deed, deed of trust, real property or other records in any
county or office in any state. OWNER may file a copy of this Agreement with its
reports to the Securities and Exchange Commissions (“SEC”) to meet its public
company reporting requirements with the SEC and NASDAQ.

 



3

 

  

14. MANAGER's and OWNER's Liability. MANAGER shall be liable to OWNER for all
losses, damages, liabilities, actions, proceedings, claims, fines, penalties,
costs and expenses, including without limitation attorney's fees and court
costs, sustained or incurred by OWNER by reason of or arising out of MANAGER's
breach of the duties and obligations required by this Agreement. OWNER shall be
liable to MANAGER for all losses, damages, liabilities, actions, proceedings,
claims, fines, penalties, costs and expenses, including without limitation
attorney's fees and court costs, sustained or incurred by MANAGER by reason of
or arising out of OWNER's breach of the duties and obligations required by this
Agreement.

 

15. Attorneys' Fees. With regard to any action or proceeding between the parties
arising from or relating to this Agreement or the enforcement or interpretation
hereof, the party prevailing in such action or proceeding shall be entitled to
recover from the other party all of its reasonable attorneys’ fees and other
costs and expenses of the action or proceeding.

 

16. Applicability of Agreement. It is understood and agreed that (a) the
provisions of this Agreement shall apply to each of the Properties described on
Exhibit A as if each Property has a separate management agreement, and (b) the
parties hereto may act in any manner that is authorized by this Agreement with
respect to any one (1) Property without affecting any of the other Properties.

 

17. Confidentiality. MANAGER shall regard all information relating to the
Properties and all information supplied to MANAGER by OWNER, lenders or any of
its employees or agents as confidential and proprietary information of OWNER
and/or Owners, and shall not permit its release to other parties without OWNER's
prior written authorization.

 

18. Force Majeure. Neither party shall be liable to the other in damages nor
shall this Agreement be terminated nor a default be deemed to have occurred
because of any failure to perform hereunder caused by a "Force Majeure". In this
Agreement, the term "Force Majeure" shall mean an event, such as, but not
limited to, fire, earthquake, flood, explosion, casualty, strike, unavoidable
accident, riot, insurrections, civil disturbance, act of public enemy, embargo,
war, act of God, inability to obtain labor, materials or supplies, any outbreak
of disease, and any governmental regulation, restriction or prohibition, or any
other similar cause beyond the parties' control.

 

19. Meetings. OWNER and MANAGER shall meet regularly upon OWNER's request, at
mutually agreeable times and places, for the general purpose of consultation and
advisement as to Properties' operating plans for the balance of the fiscal year
and all other material aspects of Properties' performance, including without
limitation, operations and management of all material policies and procedures
affecting all material phases of the conduct of business at the Properties.
MANAGER shall consult with and seek advice from OWNER prior to MANAGER
effectuating any policies or procedures.

 

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 



4

 

    

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first above written.

 



"OWNER"   "MANAGER"           THE INTERGROUP CORPORATION   DELTA ALLIANCE
CAPITAL MANAGEMENT, LLC, a California limited liability company           By:
/s/ John V. Winfield   By: /s/ Paul Perkins   John V. Winfield     Paul Perkins
  President and Chairman     Chief Investment Officer

 



 

 

  

EXHIBIT A

 

DESCRIPTION OF PROPERTIES

 

California Multifamily and Residential

 



11361 Ovada, Bel Air, CA   7 units 11371 Ovada, Bel Air, CA 4 units 11650
Bellagio, Bel Air, CA 1 units 11678 Bellagio, Bel Air, CA 1 units 11680
Bellagio, Bel Air, CA 4 units 15 Outrigger Street, Mariposa, CA 9 units 2301
Roscomare, Bel Air, CA 30 units 633 Ocean, Santa Monica, CA 31 units 636 Acanto,
Bel Air, CA 8 units 801 26th, Santa Monica, CA 12 units 850 Moraga, Bel Air,
CA   9 units 855 Moraga, Bel Air, CA 14 units 614 Acanto, Bel Air, CA 2 units
821 3rd Street, Santa Monica, CA 27 units       Total 159



  

California Commercial

 



600 N. Sepulveda, Bel Air, CA 5,886 sq ft. Office 820 Moraga, Bel Air, CA 5,500
sq. ft. Office

  

Out of State Multifamily

 



Property Address City St Units           Villas at Beaver Creek 1000 Meadow
Creek Dr.   Irving TX 358 Capitol Village 6855 U.S. 290 Austin   TX 249 Cross
Keys 3209 Cross Keys Dr #2 Florissant MO 264 Meadowbrook 3579 Us Highway 46
Parsippany NJ 151 Pine Lake 101 Pinehurst Dr. Florence KY 157

 



 

